Before I begin my address, I wish to express to our sister Republic of Honduras the great grief and solidarity of the Government and people of Peru in connexion with the enormous natural catastrophe which has afflicted that country in the last few days. We trust that the United Nations will take immediate action to contribute to the recovery of the brave Honduran people from this disaster.
165.	Mr. President, on behalf of the Revolutionary Government of Peru and the Peruvian people, I wish to express to you my sincere congratulations on your unanimous election as President of the twenty- ninth session of the General Assembly. The high responsibilities entrusted to you are merely an undeniable recognition of your qualities as a statesman and of your dedication to the cause of non- alignment and the third world and your efforts in support of that cause.
166.	I should also like to express a cordial greeting to Mr. Leopoldo Benites, from our sister Republic of Ecuador, for his outstanding and very effective role as President of the General Assembly at its last two sessions the regular session and the special session.
167.	Similarly, I should like to express to the Secretary-General the appreciation of my Government for the' devotion and spirit of sacrifice with which he has contributed to the solution of the difficult problems which affect the peace and security of the world.
168.	It is with particular satisfaction that my Government welcomes Bangladesh, Guinea-Bissau and Grenada, new States Members of the Organization, whose participation will greatly contribute to the fulfillment of the purposes and principles of the
Charter and a concrete expression of the universality of the Organization.
169.	Allow me to consider first the framework of the international situation. Detente between the great Powers has continued; new dialogs and new agreements during the year so far are proof of this. The danger of a nuclear war is no longer with us and the years of the cold war seem to be a thing of the past. However, detente at the summit has neither eliminated nor diminished conflicts at the periphery. On the contrary, the countries of the third world face even mo violence these days. Suffice it to mention the continuing wars of liberation in Viet Nam and Cambodia; the persistence of a tense situation in the Middle East and the emergence of a new such situation in Cyprus; the policy, which is a remnant from the past, that has been maintained against Cuba through a partial blockade which has clearly proved to be an anachronism and a failure; and the fact that the Indian Ocean, far from being a zone of peace, grows day by day as an area of rivalry.
170.	Thus, the international situation rests upon a fragile and precarious state of peace and security. That is so because the hegemonic designs of the great Powers continue to be their everyday practice. There is an obvious contradiction between the detente being sought at the level of the great Powers and the fact that the developing nations are being thrust, socially and economically, into an increasingly marginal situation, and such a contradiction leads to ever more pronounced radical trends in the revolutionary potential of these nations.
171.	We are living at a moment of critical stock-taking in which the world status quo is being increasingly questioned. We are witnessing a qualitative break in the course of history resulting from a social upheaval which has its origins in the sharp increase of poverty caused by relations of domination and dependence.
172.	The present international situation is very fluid and very revolutionary. It becomes apparent in the multidimensional struggle of the countries of the third world to create a new international economic order which takes concrete form in the defense and recovery of natural resources; in the affirmation of the right to explore and exploit the riches of the seas adjacent' to their coasts; in the effort to regulate and control the excessive power of the great multinational corporations; in the general struggle for liberation from imperialism, colonialism and neocolonialism; and in the endeavor to achieve authentic revolutionary models without foreign interference, bolstering national culture and identity.
173.	It is in that vein that the President of Peru, General Juan Velasco Alvarado, said: 
"We are also aware of the radically new meaning of the present moment in the history of mankind; this is more than a mere rhetorical expression. It is a proven description of reality, for we must all understand that the old system of domination and dependence must be abandoned and the categories which served in the past to express the political reality of the world must now be redefined. The concepts of peace, security, and international co-operation, among others, must be profoundly revised. And, in the deepest sense of the expression, the moral order which was the foundation for international relations in the past must also be substantially altered."
174.	Cyprus and the Middle East are contiguous areas of grave international tension, which require preferential consideration in this forum. Cyprus is occupied and divided, and it is the task of the United Nations to bring about the restoration of its independence, sovereignty and territorial integrity. Direct dialog under the auspices of the Organization might constitute a procedure that would allow a peaceful solution capable of reconciling the interests of the two communities inhabiting the island and lead to the withdrawal of the foreign forces that are there today. In that same spirit, the non-aligned movement, which the Government of Cyprus helped to found, must play a substantial role in achieving those objectives.
175.	The Middle East continues to be a zone of conflict, although the conflict has now acquired a new form. The use of oil as an instrument of negotiation has become an effective means of securing compliance with the resolutions of the Security Council, which have been so often reiterated by the non- aligned countries. The cease-fire and disengagement of forces, though only provisional measures, must constitute a necessary basis for the achievement, through the negotiations at Geneva, of a just, lasting and definitive peace, based on the principles of respect for the existence, integrity and sovereignty of all States in the region, the non-acquisition of territories by force and the recognition of the legitimate rights of the Palestinian people.
176.	The Revolutionary Government of Peru, with a firm pacifist conviction, has contributed to achieving the relaxation of tension in the area by sponsoring resolutions of the Security Council and by sending a battalion as part of the United Nations Force, which initially carried out a mission in the Sinai and at present has as its sphere of operations the Golan Heights, as part of the disengagement observation force in that critical area.
177.	Without any doubt Africa is the area where a considerable change for the better has taken place with regard to the fulfillment of the purposes of this Organization. The tenacious struggle of liberation movements, with the political support of the non- aligned countries, has resulted in a positive change in the colonial situation. The new Government of Portugal and its progressively oriented armed forces have participated decisively in the change, thus permitting the confirmation of the independence of Guinea-Bissau and the taking of steps towards the emancipation of Mozambique and Angola. The heroic feat of Amflcar Cabral, who set in motion the liberation of his people, has achieved a happy and a just result. His spiritual presence remains with the young nations that have joined and strengthened the ranks of the third world in the movement towards justice and for the continued struggle against all forms of colonialism, apartheid and racial discrimination.
178.	Peru, as one of the first countries to recognize Guinea-Bissau, welcomes that valiant nation on the occasion of its admission to the United Nations and offers its fraternal co-operation.
179.	We also view with pleasure the formation of the Provisional Government of Mozambique and trust that that country will achieve its full independence as soon as possible.
180.	In Latin America a unified conscience is clearly emerging which will not allow exclusions and which is founded on ideological pluralism, nonintervention and the sovereignty and equality of all States. Historical experience underlines the fact that the achievement of unity within our plurality is essential in order to define and defend our true interest, deepen our interrelationship and reach our common destiny within the overall global context. 
181.	December of this year will mark the 150th anniversary of the epic feat of liberation which occurred at Ayacucho, where armies from South American countries, as brethren under the leadership of the liberator Simon Bolivar, put an end to colonial domination, thus consolidating the emancipation of America. The Government of Peru wishes to celebrate that historic anniversary with the presence of the presidents of those countries which were represented on the battlefield at Ayacucho, where the first kind of independence, political independence, was achieved. At that summit meeting we must lay the foundations for the reaffirmation of the imperative need to preserve our unity and solidarity in order to achieve, once and for all, true economic independence for our peoples, which is the second kind of independence.
182.	The Revolutionary Government of Peru, which participates actively in the search for formulas to help in bringing about peaceful coexistence and co-operation for the development of the region, firmly rejects and condemns intervention in the internal affairs of other States, whether it be political or economic, military or paramilitary, overt or covert intervention. Peru reaffirms that respect for the principle of non-intervention, in conformity with the Charter of the United Nations and with the charter of the Organization of American States, must be one of the basic foundations for bilateral, inter-American and global relations.
183.	Latin America shares an identity of structural situation with the countries of the third world and therefore its struggle for liberation acquires a universal scope. My country has made a contribution to a review of existing international relations by offering Lima as the site of the forthcoming ministerial meeting of non-aligned nations to be held in 1975, so that that review may take place. The meeting will serve to co-ordinate the efforts of countries of Africa, Asia and Latin America to achieve a new international order which will ensure the effective democratization of international relations. In that way the Peruvian revolution, which is ideologically autonomous, humanist and essentially Latin American, and imbued with a third-world policy, will contribute once more to the constant improvement of the international situation in America and in the world.
184.	The United Nations is still the most visible international stage, as it were, where it is possible
Digitized by Dag Hammarskjold Library
to observe with t'.e greatest clarity a world situation characterized mainly by the persistent struggle of the third world for liberation. That struggle is taking place not only in the military and politico! fields but also in the economic and technological fields, wherein lie the main factors for obtaining full and total independence. In that sense it is no mere coincidence that the three major conferences of the United Nations held this year have addressed themselves to the defense of human potential and natural resources both from the land and from the sea. The sixth special session of the General Assembly, on raw materials and development, the Third United Nations Conference on the Law of the Sea and the World Population Conference dealt essentially with one and the same problem the inexorable need to modify the anachronistic and unjust system of domination and dependence.
185.	The sixth special session showed, in the light of the energy crisis, that the wealth and growth of opulent industrialized consumer societies depend on the extraction of natural resources from developing countries. This in turn shows clearly that the relationship between the industrialized countries and those of the third world has entered upon an era of interdependence, which must take the form of an effective equality in the political relations of States, based on a new technological and financial co-operation, geared towards the full development of the developing nations and respect for their sovereignty.
186.	The sixth special session also showed that the international economic order which has been in existence since the first capitalist industrial revolution is fragile, does not make economic sense and threatens to worsen the world economic crisis. That experience demonstrates the need to change the present unjust international economic structure. For this purpose we feel that one of the tools of change is the establishment of associations of developing countries which are producers and exporters of raw materials, in order to create the negotiations power necessary to defend their prices, setting aside sterile confrontations, and also to correct the imbalance of economic power which is so unjustly weighted against us.
187.	The existence of multinational corporations which exercise enormous economic and political power is a contemporary phenomenon which has a world-wide dimension and has of late become a serious means for imperialist penetration, responsible to a large degree for the economic crisis and the pollution of the environment which is detrimental to human life itself. I therefore believe that one of the greatest challenges facing us is that of limiting once and for all the uncontrolled freedom of action of those corporations in order to safeguard the sovereignty of States and the heritage of mankind.
188- The Charter of Economic Rights and Duties of States has not been finalized because of the lack of political will shown by certain industrialized States. This important document must include legal and economic rules which, while ensuring the rights of States to full development, must also include the basic principles of the historic Declaration on the Establishment of a New International Economic
Order adopted by consensus at the sixth special session of the General Assembly.
189.	The Third United Nations Conference on the Law of the Sea, held at Caracas, has also called into question the system of domination and dependence, and rejected the old order. At that Conference the 200-mile limit was virtually accepted as an irreplaceable symbol of the new law of the sea, for the recognition of which Peru, together with other nations of Latin America and Africa, has struggled unflinchingly. Peru has defended for 27 years, in a firm and dignified manner, the position of sovereignty and jurisdiction over the sea, its subsoil and soil up to 200 miles as a substantive element in the new legal order and the recognition of a cause that is indissolubly linked to the security, welfare and development of peoples.
190.	Another event of singular importance is the consolidation of the principle of universal social ownership of the sea-bed beyond the limits of national jurisdiction, the administration of which should be carried out by an international authority to be established with the equitable participation of all States. In accordance with the consensus of the Group of 77 developing countries, the exploitation of the resources at the bottom of the sea should not be carried out for the purpose of mere profit. Rather, it should be truly placed at the service of the peoples of the whole world as the common heritage of mankind.
191.	At Caracas, thanks to the cohesion of the third world, the formulation was begun of a new law of the sea, which, in its humanist inspiration, must become an instrument of justice, co-operation and peace, and no longer a tool for hegemony at the service of the great Powers.
192.	Contradictory positions were put forward -\t the World Population Conference, held at Bucharest last month. The theses which link underdevelopment solely to the population explosion and its solution to birth control were rejected by numerous developing countries, because population growth beyond resource supplies reveals a social and economic imbalance originating in structures of domination and dependence which prevent a proper balance between population and resources. The solution lies not in birth control, but rather in a structural change which would allow for true economic development. Today the problem of the population explosion may be seen as a consequence of a poor distribution of wealth, which, in turn, gives rise to unequal levels consumption.
193.	As long as opulent consumer societies, which constitute a minority, absorb 40 per cent of the total natural resources and energy produced in the world, there is no justification whatever for the attempt by those societies to impose population policies and measures on an international scale because, really, all they reflect is their own interests. For these reasons, my country, together with other States of the world, has stated the need for each country to set its population policies independently, and has supported the World Plan of Action on Population.
194.	An industrial development which will permit a just distribution of wealth, while ensuring at the same time the protection of the marine environment, is a great challenge to today's civilization. Peru has endeavored to contribute to meet this challenge by offering Lima as a site for the Second General Conference of UNIDO. That Conference will have to consider, with imagination and audacity, the type of industrialization most advisable for the different developing countries. Hence the need for all Members of the Organization to lend their full support and co-operation for the success of the conference.
195.	The United Nations must reflect institutionally the new international situation, as has been stated by the Secretary-General in the introduction to his report on the work of the Organization [AI9601I Add.I]. We need a more dynamic, critical and creative Organization, that is to say, an instrument for change, uninfluenced by the trappings of bureaucracy. This creates the need for a more effective participation of the Secretariat in order to give more force and effectiveness to the purposes and principles of the United Nations Charter.
196.	The rule of unanimity in the Security Council, also known as the right of veto, was based on an international order in which the risk of conflict arose principally between the great industrialized Powers. This was the result of the experience of the Second World War. Today, new forces have emerged on the international scene, requiring a review of this institutionalized way of wielding power. The countries of the third world, to which international conflict has shifted, are those which have to withstand the critical situations, and in most cases, they suffer the consequences of an arbitrary veto and have no option in that situation.
197.	It is therefore an imperative necessity to reach a formula that will limit this excessive prerogative, which simply reflects a past realism and violates the principle of the sovereign equality of States. Accordingly, we feel it is advisable to consider a possible solution. A veto by a great Power could be superseded or neutralized when a large majority of the General Assembly came out against it. Thus the hegemonic interference of a great Power in a conflict affecting small or medium-sized Powers would be neutralized and the prevalence of a single will over that of the international community would be avoided.
198.	As we have stated, international peace and security, which are elements of the same reality, demand institutional change in view of the new world structure of power. It has been clearly demonstrated that for the third world the absence of major conflicts between the great Powers is not the same thing as peace. Hence the need to widen the concept of security by injecting into it an economic content.
199.	For a developing country the use of economic pressure can have effects which are as deleterious as armed aggression. Therefore, since it threatens international security it constitutes aggression in itself. Security Council resolution 330 (1973) created precedents in this new context in calling for an end to economic measures of coercion by States or multi-national corporations. As a corollary to this we feel
it is necessary to stimulate efforts towards the establishment of a system of collective economic security to preserve the sovereign right of States to self-sustained development.
200.	The strengthening of the United Nations as an organization capable of creating a framework of political confidence among States is closely related to the problem of general and complete disarmament. At present, the fragility of peace in all regions of the world is the result of the development of the destructive power of sophisticated weapons, which threaten the very existence of the peoples of the world. Fear and uncertainty have generated an alarming arms race both among the great Powers and among the developing countries. According to United Nations studies on the subject, about $270,000 million are spent on weapons annually that is to say, 20 times more than is spent on development cooperation. This is a sum greater than the combined gross national product of Africa and Asia and far greater than that of all of Latin America. Hence it is necessary to establish the requisite control machinery and to formulate a disarmament policy directly related to a new philosophy for development co-operation.
201.	Peru, which has recently been invited to participate as a member of the Conference of the Committee on Disarmament, is extremely interested in contributing to an acceleration of the work of that Committee. Our deep pacifist convictions have been properly expressed in the initiative of the head of the Revolutionary Government of the Armed Forces of Peru, General Juan Velasco Alvarado, who has proposed that in Latin America the acquisition of armaments be limited for a period of 10 years in order not to divert resources needed for development. The proposal has earned the determined support of many countries of the Andean Pact. We are sure that by these means we shall establish the confidence needed to facilitate integration and development in Latin America.
202.	If we want a new world order in which justice will prevail we must help to create it. We can hardly call for international change and participation in it if we do not transform the obsolete structures of our own society. Consequently the Peruvian revolution humanist, just, libertarian, socialist and Christian builds its doctrinary base on a permanent awareness of our own reality and formulates an authentic ideological and political concept of a social democracy with the participation of all. In Peru today the profile of a new revolutionary society is clearly emerging. Large sectors of the population, fully conscious of their historic role, are rising and participating in solidarity in the process of the social creation of wealth and in its benefits.
203.	An important step in this direction has been the creation of social ownership a sector which will enjoy priority and preponderance in the economic organization of the country. This form of social and common ownership is different in essence from a system of private or State property and will be exercised through the workers themselves organized in free production associations, which in our concept of revolutionary humanism makes man a profound creator and doer. In this context and as a necessary step towards the future Peruvian society, the revolution has freed the press from the minority circles of private and family ownership and handed it over to the organized sectors which are truly representative of the Peruvian people.
204. Freedom of the press in Peru will no longer be mistaken for the biased freedom of private publishing companies or the manipulatory concentration of the publishing industry in the hands of the State. Today in our country freedom of expression is a right extended to all the people. These measures are in conformity with Economic and Social Council resolution 756 (XXIX), which states that the information media must be at the service of the people.
2051 I cannot fail to stress in concluding that the emergence of the peoples of the third world constitutes a new, dynamic force which is transforming contemporary international relations. Our nations have abandoned the status of petitioners, which flourished in the paternalistic atmosphere of the past, in order to follow the path of autonomous development. Liberation for the third world is development, and there is no development without liberation. The order of the day for them is to make unity a principle and solidarity a strategy so as to transform our peripheral and marginal status and achieve, in dignity and justice, the position in the international community which is rightfully ours.
206. There will be no peace in the world until we see the end in our countries of conflicts which originate in different forms of imperialism, the remnants of colonialism, distorting cultural penetration, intervention and pressures of all kinds, no matter how subtle. In a word, peace in opulence is not the peace of the third world. This forum, which is so familiar with conflicts, must become familiar with justice. To that end we, the peoples of the third world, demand respect of our right to be masters of our own destiny, to achieve our full development, and especially to eradicate, in this way and forever, uncertainty, social unrest and poverty.
